Exhibit 99.2 GLIMCHER REALTY TRUST UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION Introduction The following unaudited pro forma consolidated financial information apply pro forma adjustments to our historical audited consolidated balance sheet as of December 31, 2009, and to our historical audited consolidated statements of operations and comprehensive income for the fiscal years ended December 31, 2009, 2008 and 2007, to give effect to the Glimcher Realty Trust’s (the “Registrant”) disposition of WestShore Plaza (“WestShore”) and Lloyd Center (“Lloyd”) as described in more detail in the Registrant’s Current Report on Form 8-K filed on March 31, 2010. The unaudited pro forma consolidated balance sheet gives effect to the disposition of Lloyd and WestShore as if each had been sold as of December 31, 2009. The unaudited pro forma consolidated statements of operations give effect to the disposition of Lloyd and WestShore as if it had been sold as of January 1, 2007.The unaudited pro forma adjustments are based upon available information and certain assumptions the Registrant believes are reasonable under the circumstances.The unaudited pro forma consolidated financial information is presented in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810-10-65 which requires noncontrolling interests to be reported as a separate component of equity. The Registrant is providing the unaudited pro forma consolidated financial information for informational purposes only. The unaudited pro forma consolidated financial information does not purport to represent what our actual results of operations or financial condition would have been had the disposition of Lloyd and WestShore actually occurred on the dates assumed, nor do they purport to project our results of operations for any future period or as of any future date.The unaudited pro forma consolidated financial information should be read in conjunction with the financial statements and related notes of the Registrant included in the Registrant’s reports filed under the Securities Exchange Act of 1934, as amended. Pro Forma Consolidated Balance Sheet December 31, 2009 (Unaudited) (Dollars in thousands, except Share and Par Value amounts) Historical(1) Pro Forma Adjustments Pro Forma ASSETS Investment in real estate: Land $ $ ) $ Buildings, improvements and equipment (335,015 ) Developments in progress (10,189 ) (401,895 ) Less accumulated depreciation (91,231 ) Property and equipment, net (310,664 ) Deferred costs, net (2,309 ) Investment in and advances to unconsolidated real estate entities Investment in real estate, net (269,683 ) Cash and cash equivalents - Restricted cash (957 ) Tenant accounts receivable, net (5,325 ) Deferred expenses, net (475 ) Prepaid and other assets (2,352 ) Total assets $ $ ) $ LIABILITIES AND EQUITY Mortgage notes payable $ $ ) $ Notes payable (57,236 ) Accounts payable and accrued expenses (5,915 ) Distributions payable - Total liabilities (279,606 ) Glimcher Realty Trust shareholders’ equity: Series F Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 2,400,000 shares issued and outstanding Series G Cumulative Preferred Shares of Beneficial Interest, $0.01 par value, 6,000,000 shares issued and outstanding Common Shares of Beneficial Interest, $0.01 par value, 68,718,924 shares issued and outstanding as of December 31, 2009 Additional paid-in capital Distributions in excess of accumulated earnings (671,351 ) (670,571 ) Accumulated other comprehensive loss (3,819 ) (3,819 ) Total Glimcher Realty Trust shareholders’ equity Noncontrolling interest 34 Total equity Total liabilities and equity $ $ ) $ (1) Reflects our consolidated balance sheet as contained in the historical audited consolidated financial statements and notes thereto presented in our Annual Report on Form 10-K for the year ended December 31, 2009. Pro Forma Condensed Consolidated Statements of Operations For the Years Ended December 31, 2009, 2008 and 2007 (Unaudited) (Dollars in thousands, except per share amounts) Historical (1) Pro Forma Adjustments Pro Forma Historical (1) Pro Forma Adjustments Pro Forma Historical (1) Pro Forma Adjustments Pro Forma Revenues: Minimum rents $ $ ) $ $ $ ) $ $ $ ) $ Percentage rents ) ) ) Tenant reimbursements ) ) ) Other ) ) ) Total revenues ) ) ) Expenses: Property operating expenses ) ) ) Real estate taxes ) ) ) Provision for doubtful accounts ) ) ) Other operating expenses ) ) ) Depreciation and amortization ) ) ) General and administrative ) ) ) Impairment loss - Total expenses ) ) ) Operating income ) ) ) Interest income (9 ) ) ) Interest expense ) ) ) Other expenses, net - Equity in (loss) income of unconsolidated real estate entities, net ) ) ) Income from continuing operations $ $ ) $ $ $ ) $ $ $ ) $ Earnings per Share (basic) – Continuing Operations – asreported(2) $ ) $ $ ) Earnings per Share (basic) – Continuing Operations – proforma(2) $ ) $ ) $ ) Earnings per Share (diluted) – Continuing Operations – as reported(2) $ ) $ $ ) Earnings per Share (diluted) – Continuing Operations –pro forma(2) $ ) $ ) $ ) Weighted Average common shares outstanding – asreported Weighted Average common shares outstanding – proforma Weighted Average common shares and common shares equivalent outstanding – as reported Weighted Average common shares and common sharesequivalent outstanding – pro forma (1) Reflects our consolidated statement of operations as contained in the historical audited consolidated financial statements and notes thereto presented in our Annual Report on Form 10-K for the year ended December 31, 2009. (2) Earnings per share is calculated in accordance with Topic 260 – “Earnings Per Share” in the ASC.This guidance requires the allocation of preferred stock dividends to income from continuing operations.
